                        THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

KA THERINE CROCKETT,                                         CIVIL ACTION
               Plaintiff,

               v.

LUITPOLD PHARMACEUTICALS, INC.,                             NO. 19-276
AMERICAN REGENT, INC., DAIICHI
SANKYO, INC., DAIICHII SANKYO CO.,
LTD., VIFOR PHARMACEUTICALS
MANAGEMENT, LTD AND VIFOR
PHARMA-ASPEREVA
PHARMACEUTICALS, INC.,
                Defendants.

                                           ORDER

       AND NOW, this 28th day of January, 2020, upon consideration of Defendants American

Regent, Inc., Daiichi Sankyo, Inc., and Daiichi Sankyo US Holdings, Inc. 's Motion to Dismiss

for Failure to State a Claim and briefing in support thereof (ECF Nos. 57 & 78), and Plaintiffs

response thereto (ECF No. 70), IT IS HEREBY ORDERED that the Motions to Dismiss are

GRANTED IN PART and DENIED IN PART as follows:

     1. Defendants' Motions to Dismiss Count I (negligence), Count V (fraud), and Count VIII

        (breach of express warranty) are GRANTED. Counts I, V, and VIII are DISMISSED

        WITHOUT PREJUDICE.

    2. Defendants' Motions to Dismiss Count II (negligent failure to warn), Count III

        (negligent design defect), and Count IV (negligent misrepresentation) are DENIED.

    3. Defendants' Motions to Dismiss Count VI (strict liability for failure to warn), Count VII

        (strict liability for defective design), Count IX (breach of implied warranty), Count X

        (breach of consumer protection laws), and Count XI (gross negligence) are GRANTED.

        Counts VI, VII, IX, X, and XI are DISMISSED WITH PREJUDICE.
       IT IS FURTHER ORDERED that Plaintiff's motion for leave to amend is HEREBY

GRANTED. Plaintiff shall amend her Complaint on or before February 25, 2020. The

Amended Complaint shall not include any claims that have been dismissed with prejudice.




                                                  WENDY BEETLESTONE, J.




                                             2
